Case: 20-30705     Document: 00515963219         Page: 1     Date Filed: 08/03/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                        August 3, 2021
                                  No. 20-30705
                                                                        Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   John Jackson Harkey,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 5:20-CR-35-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          John Jackson Harkey appeals the 70-month within-guidelines
   sentence imposed following his guilty plea conviction for receipt or
   possession of an unregistered firearm.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30705         Document: 00515963219               Page: 2       Date Filed: 08/03/2021




                                           No. 20-30705


           Harkey first argues that the district court procedurally erred in finding
   that he was a “prohibited person” as defined by 18 U.S.C. § 922(g)(3) and
   thereby applying a base offense level of 20 under U.S.S.G. § 2K2.1(a)(4)(B),
   and in imposing a six-level enhancement under § 2K2.1(b)(1)(C). 1 Because
   Harkey did not raise these arguments in the district court, our review is
   limited to plain error. See United States v. Mondragon-Santiago, 564 F.3d 357,
   360-62 (5th Cir. 2009); see also Puckett v. United States, 556 U.S. 129, 135
   (2009).
           The district court did not plainly err in finding Harkey was a
   prohibited person under § 922(g)(3) based on his history of drug use or in
   applying the base offense level under § 2K2.1(a)(4)(B). Harkey admitted he
   had used marijuana from the age of 18 until the time of his arrest at age 33 in
   the instant case; he had two prior convictions and additional arrests for
   possession of marijuana and possession of drug paraphernalia; and officers
   executing a search warrant for his residence found 22.4 grams of marijuana
   and $3,873 in cash, among other items. Because Harkey did not object or
   present any competent rebuttal evidence to show that the information in the
   presentence report (PSR) concerning his drug use was materially untrue,
   inaccurate, or unreliable, see United States v. Nava, 624 F.3d 226, 231 (5th
   Cir. 2010), the district court was entitled to rely on that evidence, see United
   States v. Rodriguez, 602 F.3d 346, 363 (5th Cir. 2010). Based on that
   evidence, the district court did not plainly err in finding that Harkey was an
   “unlawful user” of marijuana whose drug usage had occurred “with
   regularity and over an extended period time.” United States v. McCowan,




           1
            Because Harkey has not analyzed his argument concerning the § 2K2.1(b)(1)(C)
   enhancement or provided citations to the record or supporting legal authority, he has
   abandoned this issue by failing to brief it adequately on appeal. See United States v. Tomblin,
   46 F.3d 1369, 1376 n.13 (5th Cir. 1995); Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.
   1993).


                                                 2
Case: 20-30705      Document: 00515963219           Page: 3   Date Filed: 08/03/2021




                                     No. 20-30705


   469 F.3d 386, 392 (5th Cir. 2006) (internal quotation marks and citation
   omitted).
          Relatedly, Harkey contends that his trial counsel rendered ineffective
   assistance in failing to object to the district court’s alleged errors in
   calculating the guidelines range. Because Harkey did not raise this claim in
   the district court, the record is not sufficiently developed to fairly evaluate
   the merits of the claim at this time. See United States v. Isgar, 739 F.3d 829,
   841 (5th Cir. 2014). We decline to consider his claims without prejudice to
   his right to raise them on collateral review. See id.
          Finally, Harkey argues that the 70-month sentence imposed by the
   district court was substantively unreasonable. After considering the PSR,
   Harkey’s sentencing memorandum, the parties’ arguments, his allocution,
   and the 18 U.S.C. § 3553(a) factors, the district court determined that a
   within-guidelines sentence was appropriate based on Harkey’s disrespect for
   the law, his prior lenient sentences, his difficulty with behavior and anger
   management, his use and probable distribution of marijuana, and the recent
   road rage incident indicating he was a danger to the community. The within-
   guidelines sentence is entitled to a presumption of reasonableness. See
   United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006).           Harkey’s
   disagreement with the district court’s balancing of the sentencing factors
   does not rebut that presumption. See United States v. Koss, 812 F.3d 460, 472
   (5th Cir. 2016). Nor has he shown that the district court failed to account for
   a factor that should have received significant weight, that it gave “significant
   weight to an irrelevant or improper factor,” or that it made “a clear error of
   judgment in balancing the sentencing factors.” United States v. Cooks,
   589 F.3d 173, 186 (5th Cir. 2009). Further, Harkey’s argument based on
   sentencing disparity is insufficient to establish that his sentence was
   substantively unreasonable. See United States v. Hernandez, 633 F.3d 370,
   379 (5th Cir. 2011).
          AFFIRMED.

                                          3